Order unanimously affirmed with costs. Memorandum: Plaintiff’s complaints sufficiently plead causes of action against defendant in his individual capacity (see, Alifieris v American Airlines, 63 NY2d 370). Thus, Supreme Court did not err in denying defendant’s motions to dismiss the complaints for failure to state a cause of action (CPLR 3211 [a] [7]; see, Foley v D’Agostino, 21 AD2d 60). (Appeal from order of Supreme Court, Niagara County, Doyle, J. — dismiss complaint.) Present — Dillon, P. J., Doerr, Green, Pine and Lawton, JJ.